DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 09/01/2022.
Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “receive a first change request indicating that a change to the second network hardware component impacted the second hardware server; in response to the first change request, reduce the initial weight of the third link; receive a second change request indicating that a change to the third network hardware component impacted the second hardware server; in response to the second change request, reduce the initial weight of the fourth link; determine that the first network hardware component is malfunctioning; and determine that the change to the second network hardware component caused the first network component to malfunction based at least in part upon a comparison of a first sum of the initial weight of the first link, the initial weight of the second link, and the reduced initial weight of the third link, and a second sum of the initial weight of the first link, the initial weight of the second link, and the reduced initial weight of the fourth link.”
	Claims 8 and 15 are a method claim and a system claim each respectively reciting features of claim 1 found allowable by the examiner and are allowable for the same reasons.
	Claims 2-7, 9-14 and 16-20 depend either directly or indirectly on claim 1, 8 or 15 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL “Non-local impact of link failures in linear flow networks” by Strake et al. discloses method for predicting links prone to failure in supply networks such as power grids using topological measures which the effects of link failures decay with distance from the failing link.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        September 10, 2022